Citation Nr: 0310148	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  97-12 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut



THE ISSUE

Entitlement to a rating higher than 40 percent for the 
service-connected Reiter's syndrome.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran had active service from August 1970 to August 
1973.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 decision of the RO.  

The veteran testified at a hearing at the RO before a Hearing 
Officer in April 1997, and he withdrew his request for a 
hearing before a Member of the Board.

The Board remanded the case to the RO for additional 
development of the record in October 1999.

In October 1999, the Board also noted that the veteran had 
raised the issue of service connection for a nervous 
disorder.  As no action has been taken on this matter, it is 
again referred to the RO for appropriate action.  



FINDINGS OF FACT

1.  Neither version of the criteria for rating the service-
connected Reiter's syndrome is more advantageous to the 
veteran.

2.  The service-connected Reiter's syndrome is shown to be 
manifested as an active process with multiple joint pain and 
occasional flare-ups; symptomatology productive of severe 
impairment of health to include weight loss and anemia, or 
incapacitating exacerbations occurring 4 or more times a year 
are not shown.  

3.  The service-connected Reiter's syndrome is also shown to 
be manifested by chronic residuals to include limited motion 
of the lumbar and cervical spine, and right functional hip 
impairment and left shoulder pain that are productive of a 
functional loss due to pain equivalent to the currently 
assigned 40 percent evaluation.



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of the 
currently assigned 40 percent for the service-connected 
Reiter's syndrome on the basis of an active process or for 
chronic residuals are not met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a including Diagnostic Code 5002 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The implementing regulations are meant to define terms used 
in the Act, and provide guidance for carrying out the 
requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  

Thus, the veteran is not prejudiced by the Board's initial 
application of the regulations to his claim.  

In this case the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claim via the Statement of the Case, the 
Supplemental Statements of the Case, and the Board's earlier 
remand.  There does not appear to be any relevant evidence 
that has not been associated with the claims folder.  The RO 
has made reasonable efforts to obtain records identified by 
the veteran.  

The veteran has been informed of the VA's duty to assist 
claimants for VA benefits, and has been notified of what he 
should do and what VA would do to obtain additional evidence.  

The record contains sufficient information to decide the 
claim.  This includes VA examinations performed to evaluate 
the severity of the service-connected disability.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  

Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002). 


II.  Evaluation of the Service-Connected Reiter's Syndrome

A.  Factual Background 

A careful review of service medical records shows that the 
veteran had been treated for symptoms of Reiter's syndrome in 
service.

A report of VA examination dated in November 1973 shows a 
diagnosis of bilateral chronic conjunctivitis.  No evidence 
of arthritis or orthopedic pathology was found.

In a June 1981 medical statement, the veteran's private 
physician indicates that the veteran suffered from Reiter's 
disease-a syndrome of joint pain and other associated non-
articular problems, predominant among these were 
conjunctivitis and diarrhea.

A report of VA examination dated in September 1982 shows a 
diagnosis of history of Reiter's syndrome.

In an October 1982 rating decision, the RO granted service 
connection for Reiter's syndrome with diarrhea, a history of 
conjunctivitis, pharyngitis, back pain, arthralgia, and 
urethritis; and assigned a 10 percent rating under Diagnostic 
Code 5099-5016, effective in August 1973.

A report of VA examination dated in February 1984 shows a 
diagnosis of Reiter's syndrome, active.

In a March 1984 rating decision, the RO assigned an increased 
evaluation for the service-connected Reiter's syndrome from 
10 percent to 40 percent under Diagnostic Code 5099-5002, 
effective in September 1980.

An MRI scan taken of the veteran's cervical spine in March 
1996 shows an impression of degenerative bony changes with 
mild disc bulges excentric to the right at the C4-C5, C5-C6, 
and C6-C7 levels.  There was no evidence of disc herniations.
 
The veteran underwent a VA examination in October 1996.  He 
reportedly had been followed for many years in the arthritis 
clinic and had seen multiple rheumatologists.  He reported 
taking daily medication for joint pain.

The veteran reportedly worked previously as an engineer, but 
most recently had trouble finding a job due at least 
partially to his decreased mobility and ongoing back trouble.  
The veteran reportedly pulled his back last winter shoveling 
snow and underwent physical therapy, but he continued to have 
some moderate level of pain.  Present symptoms related 
largely to his back, although he complained of subjective 
aching in multiple peripheral joints without ever having had 
any specific swelling.

Upon examination, there was no evidence of gait abnormality.  
Evaluation of his back demonstrated flexion to be slightly 
limited at 50 degrees, with normal hyperextension of -10 
degrees; lateral rotation of the back was possible to only 20 
degrees bilaterally with some aching on the extremes, and 
lateral bending was slightly limited at 30 degrees 
bilaterally with aching on the extremes.

Evaluation of the veteran's hands showed no evidence of 
peripheral synovitis or limitation of the range of motion of 
his hands, ankles, elbows, or shoulders.

Flexion of his hips was approximately to 100 degrees before 
some mild discomfort.  His knees had full range of motion, 
with some mild aching on extreme.

The diagnosis was that of Reiter's syndrome in 1972, with 
continuing subjective stiffness and aching of multiple 
joints.  It was the opinion of the VA examiner that much of 
the recent back symptoms appeared to be due to a 
musculoskeletal injury when shoveling snow and not related to 
the Reiter's syndrome.

Private medical records dated in December 1996 reflect that 
the veteran underwent a neurological examination.  Upon 
physical examination, there were no obvious spondylosis or 
joint deformities; nor were any rashes or neurocutaneous 
lesions noted.  Cranial nerves II through XII were intact.  
The veteran had full range of motion of his neck, and no 
tenderness to palpation along the cervical, thoracic, or 
lumbar spine.  Power examination was 5 out of 5 in both the 
upper and lower extremities.  The veteran had 2+ symmetrical 
reflexes and normal sensation along his arms, legs, chest, 
and back.  There were normal coordination and gait, including 
tiptoe and tandem.

The assessment was that of cervicothoracic pain from his 
seronegative spondyloarthropathy (likely Reiter's syndrome).  
The physician supported this opinion by noting the films of 
the veteran's thoracic spine showing bony changes consistent 
with arthritis.  In the physician's opinion, these films and 
the veteran's positive C-reactive protein and elevated sed 
rate meant that his pain and discomfort were likely on a 
rheumatological basis.  The physician also noted that the 
veteran had been completely neurologically non-focal.

Testimony of the veteran at a hearing in April 1997 was to 
the effect that his back problems were more probably 
arthritic and that he had complaints of aches in multiple 
joints.  He also testified to having excruciating pain in 
February 1996 and going to the emergency room, and having 
physical therapy from March to May 1996.

The veteran underwent a VA examination in May 1997.  He 
reported pain in his upper spine, with radiation into his 
chest and upper arms.  The pain was activity related and 
limited his ability to be active.

Examination of his thoracic spine demonstrated prominent 
kyphosis; X-rays revealed degenerative changes.

Flexion of the lumbar spine was 60 degrees, and extension was 
15 degrees; lateral rotation was 20 degrees, and lateral bend 
was 15 degrees.  The veteran's scapulae were tight, and he 
had spasm in his rhomboids and trapezius muscles.  

Examination of his shoulders demonstrated decreased elevation 
bilaterally and decreased rotation.  Deep tendon reflexes and 
neurological examination of the upper extremities were 
intact.

The diagnosis was that of degenerative thoracic arthritis on 
the basis of the Reiter's syndrome.  The VA examiner also 
noted that the veteran was experiencing radiculopathy due to 
the thoracic disease.
 
Private medical records dated in April 2000 show that 
examination of the veteran revealed no acute distress; 
neither rashes nor oral ulcers were noted.  There was no 
conjunctival injection and no adenopathy in the cervical, 
axillary, or supraclavicular nodes.  The veteran's neck was 
supple, and his lungs, heart, and abdomen were within normal 
limits.  Neurological examination was nonfocal, and 
musculoskeletal examination revealed no peripheral synovitis.  
The assessment was that of Reiter's syndrome, with mild 
activity from a musculoskeletal standpoint.

The veteran underwent a VA examination in April 2000.  The 
veteran reported much pain in the right buttock, which had 
been progressive.  He also had pain in the left shoulder 
blade and left chest, and walking on a hard surface more than 
200 feet caused pain.  The veteran reportedly had been 
treated with nonsteroidal anti-inflammatory drugs for control 
of musculoskeletal pain, and had developed gastroesophageal 
reflux disease.  He now took other medication.

The veteran also reported some soreness in his fingers on 
awakening in the morning, with puffiness which decreased 
during the day.  The veteran could not walk stairs; his job 
was transferred to another place when there were no stairs.

Upon examination, the veteran's posture showed increased 
thoracic kyphosis.  There was no tenderness in the left 
infraspinatus area, and the veteran stated that the pain was 
deep down to the bone.  Examination showed no swelling, no 
tenderness, and strength was good; the range of motion of the 
hands was essentially normal.

Examination of the veteran's knees showed no swelling, no 
tenderness, no erythema, and the ranges of motion were 
normal.

Examination of the right hip showed tenderness in the right 
tensor fascia lata and anterior portion of the gluteus medius 
and proximal origin portion of the iliotibial tract and the 
greater trochanteric area.  Neither swelling nor erythema was 
noted.  Patrick's test was negative on the right hip, but 
there was some discomfort on the greater trochanteric area 
with this maneuver.  Right hip flexion was normal compared to 
the left side, but there was some discomfort.  Hyperextension 
was possible to 14 degrees, with some pain at the end.  Right 
hip adduction was limited to 30 degrees with the pain at the 
end.  Abduction was possible to 40 degrees without pain.  
Right hip rotations were within normal limits in ranges, but 
there was some pain at the end of the internal and external 
rotations.

Muscle strength in the lower extremities compared 
bilaterally, and there was no focal weakness.

Shoulder ranges of motion were normal bilaterally, with 
normal strength.  There was tenderness in the left 
infraspinatus fossa area of the left shoulder. 

The cervical range of motion showed flexion was normal 
without discomfort.  Hyperextension was normal in the range 
of motion, with pain at the end.  Left and right lateral 
bending showed some pain at the end, and both were limited to 
20 degrees.  Bilateral rotation was limited to 58 degrees, 
and left lateral rotation was limited to 50 degrees with pain 
at the end. 

The truncal range of motion showed flexion limited to 70 
degrees with discomfort at the end.  Hyperextension was 
normal without problem.  Lateral bending was limited to 10 
degrees with pain at the end, and limited to 10 degrees 
toward the left with no pain at the end.  Rotations were 
limited to 26 degrees on the left, normal on the right.

Neurological examination was essentially normal in the upper 
and lower extremities.  There was no sensory change and no 
motor weakness.

The diagnosis was that of Reiter's syndrome and spondylitis 
with spurs in the thoracic spine and some degenerative 
changes involving the cervical spine.  There was also right 
hip iliotibial tendonitis.  It was the opinion of the VA 
examiner that the veteran had significant pain on the right 
hip area, which could affect his range of motion when 
aggravated with a stressful lower extremity use, e.g., 
climbing stairs.  There would also be expected some loss of 
additional range of motion in the right hip with flare-ups 
due to pain and weakness.

X-rays taken in June 2000 of the veteran's lumbosacral spine, 
sacroiliac joints, and bilateral hips were normal. 

An MRI scan of the veteran's lumbar spine taken in September 
2000 revealed a mild disc degeneration and bulging without 
definitive herniation at L5-S1.  There were mild facet joint 
degenerative changes as well.  There were also two areas in 
the vertebral bodies of bright signal intensity, which had 
the appearance of benign hemangiomas.

Statements of the veteran in the claims folder are to the 
effect that he had worsening arthritic pain in September 
2000; that he began physical therapy in October 2000; and 
that he had to take time out of work in November 2000.


B.  Legal Analysis 

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. § 4.41, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

In evaluating the veteran's claim for an increased rating, 
the Board considers the evidence of record.  The medical 
findings are compared to the criteria set forth in the VA's 
Schedule for Rating Disabilities.  An evaluation of the level 
of disability present must include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.  

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VA must consider the 
applicability of regulations relating to pain.  Quarles v. 
Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  "[F]unctional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath, 1 Vet. 
App. at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

Reiter's syndrome is not assigned a specific diagnostic code 
in the Rating Schedule. When a disability not specifically 
listed in the rating schedule is encountered, it will be 
rated under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20.  
Although, no more than one rating may be assigned without 
violating the rule against the pyramiding of disabilities.  
38 C.F.R. § 4.14.

The Board notes that service connection has recently been 
granted for the veteran's gastroesophageal reflux disease 
(GERD), as secondary to the service-connected Reiter's 
syndrome.  As such, symptoms attributable to the service-
connected GERD are not considered in the evaluation of the 
service-connected Reiter's syndrome.  38 C.F.R. § 4.14.

The RO has evaluated the service-connected Reiter's syndrome 
by analogy to rheumatoid arthritis under Diagnostic Code 
5002.  The assigned evaluation of 40 percent is based on the 
criteria for evaluating rheumatoid arthritis as an active 
process, as follows:

With constitutional manifestations associated with 
active joint involvement, totally incapacitating-100 
percent disabling.

Less than criteria for 100% but with weight loss and 
anemia productive of severe impairment of health or 
severely incapacitating exacerbations occurring 4 or 
more times a year or a lesser number over prolonged 
periods-60 percent disabling.

Symptom combinations productive of definite impairment 
of health objectively supported by examination findings 
or incapacitating exacerbations occurring 3 or more 
times a year-40 percent disabling.

38 C.F.R. § 4.71a, Diagnostic Code 5002.

Under Diagnostic Code 5002, chronic residuals may be 
evaluated as follows:

For residuals such as limitation of motion or ankylosis, 
favorable or unfavorable, rate under the appropriate 
diagnostic codes for the specific joints involved.

Where, however, the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
codes a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added.

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Id.   Of note, the ratings for the active process will not be 
combined with the residual ratings for limitation of motion 
or ankylosis, but rather the higher evaluation is to be 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5002, Note 
(2002).

The medical evidence of record reveals that the veteran's 
service-connected Reiter's syndrome results in multiple joint 
pain with occasional flare-ups. There is no evidence of 
anemia or weight loss. Moreover, the evidence does not show 
severely incapacitating exacerbations occurring 4 or more 
times a year or a lesser number over prolonged periods.  
While the veteran is currently working, he had transferred 
job locations to avoid climbing steps and had taken time out 
of work on occasion because of joint aches and pain.  

However, on recent VA examinations and in private medical 
records, there have been no findings of obvious joint 
swelling or deformity or loss of muscle strength, although 
the veteran did complain of pain on movement.  The veteran 
takes medications daily to relieve pain and stiffness.  In 
the Board's opinion, the overall evidence does not show 
symptomatology productive of more than definite impairment of 
health or incapacitating exacerbations occurring more than 3 
times a year to warrant the assignment of an evaluation in 
excess of the current 40 percent for the service-connected 
Reiter's syndrome, as an active process, under Diagnostic 
Code 5002.

The Board must now determine whether it would be to the 
veteran's advantage to rate the service-connected Reiter's 
syndrome on the basis of chronic residuals as provided under 
Diagnostic Code 5002.

The most recent medical examination reveals some limited 
range of motion of the veteran's right hip, lumber spine, and 
cervical spine.  There is also demonstrated pain on motion of 
the veteran's left shoulder and right hip.  Pain may provide 
a basis for a compensable disability rating.  Smallwood v. 
Brown, 10 Vet. App. 93, 98 (1997).

The Board has carefully considered the veteran's statements 
to the effect that he has functional impairment in his right 
hip from pain that interferes with his ability to climb 
stairs.  38 C.F.R. §§ 4.10, 4.40, 4.41, 4.44, 4.45, 4.59.  In 
this case, the evidence also reflects that the veteran has 
difficulty walking distances greater than 200 feet.

Hip

The standard ranges of motion of the hip are zero degrees 
extension, 125 degrees flexion, and 45 degrees abduction.  38 
C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5253, limitation of rotation of the 
thigh warrants a 10 percent rating when toe-out of the 
affected leg cannot be performed to more than 15 degrees.  
Limitation of adduction of the thigh warrants a 10 percent 
rating when the legs cannot be crossed due to the limitation.  
Limitation of abduction of the thigh warrants a 20 percent 
rating when motion is lost beyond 10 degrees.  38 C.F.R. § 
4.71a, Code 5253.

Here, the evidence shows that the veteran's right hip 
adduction was limited to 30 degrees, which is indicative of 
slight impairment.  While the evidence does not reflect an 
inability to cross his legs, the VA examiner did note pain at 
the end of adduction as well as on flexion and 
hyperextension.  The VA examiner also noted that aggravation 
during flare-ups would result in additional loss of motion.  
These results in the Board's opinion are reflective of thigh 
impairment and support the assignment of a 10 percent rating, 
but not more, under the provisions of Diagnostic Code 5253.  

The medical evidence neither reflects limitation of abduction 
nor of flexion of the thigh, which would warrant a higher 
rating.

Lumbar Spine

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  Moderate limitation 
of motion of the lumbar segment of the spine warrants a 20 
percent evaluation.  A 40 percent evaluation requires severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292.

Here, the most recent medical examination shows that flexion 
of the lumbar spine was limited to 70 degrees with pain at 
the end of motion, and lateral bending of the lumbar spine to 
each side was limited to 10 degrees.  Together, these results 
are reflective of moderate impairment and more nearly 
approximate the criteria for the assignment of a 20 percent 
rating, but no more, under the provisions of Diagnostic Code 
5292.  

The medical evidence does not indicate the presence of severe 
limitation of motion or of neurological findings, which would 
warrant a higher rating.

Cervical Spine

Slight limitation of motion of the cervical segment of the 
spine warrants a 10 percent evaluation.  Moderate limitation 
of motion of the cervical segment of the spine warrants a 20 
percent evaluation.  A 30 percent evaluation requires severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5290.  

Here, the most recent medical examination shows normal 
flexion without discomfort, but limited lateral bending 
bilaterally to 20 degrees with pain.  In this case, the Board 
is unable to disassociate any functional impairment due to 
pain related to a musculoskeletal injury from the veteran's 
service-connected Reiter's syndrome.  These results and those 
of the prior examination in the Board's opinion are 
reflective of slight cervical impairment and support the 
assignment of a 10 percent rating, but not more, under the 
provisions of Diagnostic Code 5290.  

The medical evidence does not indicate the presence of 
moderate limitation of motion or additional functional 
impairment to warrant a higher rating.


Left Shoulder

The more recent medical examination shows normal ranges of 
motion for the veteran's shoulders, although tenderness was 
noted in an area of the left shoulder.  The prior examination 
also reflected decreased elevation of the shoulders 
bilaterally and decreased rotation.  Under these 
circumstances, the Board finds that there is satisfactory 
evidence of painful motion of the left shoulder to warrant a 
10 percent evaluation, in the absence of limitation of 
motion, under provisions of Diagnostic Code 5002 noted above.

The foregoing evaluations for the chronic residuals 
associated with the service-connected Reiter's syndrome also 
combine to a 40 percent evaluation.  Therefore, the Board 
concludes that the service-connected Reiter's syndrome either 
rated on the basis of chronic residuals or as an active 
process does not warrant a higher evaluation, as discussed 
above.  Accordingly, the veteran's claim for an increased 
evaluation is denied.



ORDER

An increased rating for the service-connected Reiter's 
syndrome is denied.  





	                        
____________________________________________
	LAWRENCE M. SULLIVAN  
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

